

116 S310 RS: Migratory Birds of the Americas Conservation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 21116th CONGRESS1st SessionS. 310IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mr. Cardin (for himself, Mr. Portman, Mr. Leahy, Mr. Carper, Mr. Whitehouse, Mr. Udall, Mr. Merkley, Mr. Coons, Mr. Markey, Mr. Van Hollen, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment
			 and Public WorksFebruary 5, 2019Reported by Mr. Barrasso, without amendmentA BILLTo amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
	
 1.Short titleThis Act may be cited as the Migratory Birds of the Americas Conservation Act. 2.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
 generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2020 through 2024.
					(b)Use of
 fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..February 5, 2019Reported without amendment